Citation Nr: 0508477	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-00 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for entitlement to educational assistance 
benefits pursuant to Chapter 30, Title 38, United States Code 
(Montgomery GI Bill or Chapter 30 benefits).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from May 16, 2001, to 
July 27, 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 determination by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDING OF FACT

1.  The appellant had two months and 12 days of net active 
service and received an uncharacterized (entry level 
separation) discharge.

2.  The appellant's character of service is a bar to 
eligibility for Chapter 30 benefits.


CONCLUSION OF LAW

The appellant has not met the basic eligibility criteria for 
entitlement to Chapter 30 educational assistance benefits.  
38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. §§ 3.12, 21.7042 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
Board finds, however, that specific VCAA notice was not 
required in this case because the applicable regulatory 
notification procedure under 38 C.F.R. § 21.1031 (2004) for 
claims under Chapter 30 was not affected by this change in 
law.  The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures did 
not apply in cases where the applicable chapter of Title 38, 
United States Code contained its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (Court found 
VCAA notice was not required in case involving a waiver 
request).  

The Court has also held that where the facts averred by the 
appellant could never satisfy the requirements necessary to 
substantiate the claim that any deficiency in a VCAA notice 
was nonprejudicial. See Valiao v. Principi, 17 Vet. App.229, 
232 (2003).  "The Court has recognized that enactment of the 
VCAA does not affect matters on appeal from the Board when 
the question is limited to statutory interpretation."  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001), Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 23, 2004) (holding that VA is not required to 
met the VCAA duties to notify or assist a claimant where a 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As interpretation of a 
statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the appellant is not required.

VA regulations, under the authority of 38 U.S.C.A. § 3011, 
provide that an individual may establish eligibility for 
basic educational assistance based on service on active duty 
under the following terms, conditions and requirements.

(1)  The individual must after June 30, 1985, 
either (i) First become a member of the Armed 
Forces, or (ii) First enter on active duty as a 
member of the Armed Forces;

(2)  Except as provided in 38 C.F.R. § 
21.7042(a)(5) the individual must (i) Serve at 
least three years of continuous active duty in the 
Armed Forces, or (ii) In the case of an individual 
whose initial period of active duty is less than 
three years, serve at least two years of continuous 
active duty in the Armed Forces;

(3)  Except as provided in 38 C.F.R. § 
21.7042(a)(6), the individual before completing the 
service requirements of this paragraph must either 
(i) Complete the requirements of a secondary school 
diploma (or an equivalency certificate), or (ii) 
Successfully complete twelve semester hours in a 
program of education leading to a standard college 
degree; and

(4)  After completing the service requirements of 
this paragraph the individual must (i) Continue on 
active duty, or (ii) Be discharged from service 
with an honorable discharge, or (iii) Be released 
after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) 
Be placed on the retired list, or (B) Be 
transferred to the Fleet Reserve or Fleet Marine 
Corps Reserve, or (C) Be placed on the temporary 
disability retired list, or (iv) Be released from 
active duty for further service in a reserve 
component of the Armed Forces after service on 
active duty characterized by the Secretary 
concerned as honorable service.

(5)  An individual who does not meet the 
requirements of paragraph (a)(2) of this section is 
eligible for basic educational assistance when he 
or she is discharged or released from active duty 
(i) For a service-connected disability, or (ii) For 
a medical condition which preexisted service on 
active duty and which VA determines is not service 
connected, or (iii) Under 10 U.S.C.A. § 1173 
(hardship discharge), or (iv) For convenience of 
the government (A) After completing at least 20 
continuous months of active duty if her initial 
obligated period of active duty is less than three 
years, or (B) After completing 30 continuous months 
of active duty if her initial obligated period of 
active duty is at least three years, or (v) 
Involuntarily for the convenience of the government 
as a result of a reduction in force, as determined 
by the Secretary of Transportation with respect to 
the Coast Guard when it is not operating as a 
service in the Navy, or (vi) For a physical or 
mental condition that was not characterized as a 
disability and did not result from the individual's 
own willful misconduct but did interfere with the 
individual's performance of duty, as determined by 
the Secretary of Transportation with respect to the 
Coast Guard when it is not operating as a service 
in the Navy.

(6)  An individual who does not meet the 
requirements of 38 C.F.R. § 21.7042(a)(3) 
nevertheless is eligible for basic educational 
assistance if he or she (i) Was on active duty on 
August 2, 1990, and (ii) Completes the requirements 
of a secondary school diploma (or an equivalency 
certificate) before October 29, 1994.

(7)  An individual whose active duty meets the 
definition of that term found in 38 C.F.R. § 
21.7020(b)(1)(iv), and who wishes to become 
entitled to basic educational assistance, must have 
elected to do so before July 9, 1997.  For an 
individual electing while on active duty, this 
election must have been made in the manner 
prescribed by the Secretary of Defense.  For 
individuals not on active duty, this election must 
have been submitted in writing to VA.

38 C.F.R. § 21.7042(a) (2004).

Where enlisted personnel are administratively separated from 
service on the basis of proceedings initiated on or after 
October 1, 1982, the separation may be classified as one of 
the categories of administrative separation that do not 
require characterization of service by the military 
department concerned.  "Entry level" uncharacterized 
administrative separations shall be considered "under 
conditions other than dishonorable."  38 C.F.R. § 3.12 
(2004).

VA's General Counsel has held that an individual who is 
discharged with other than an "honorable" discharge does 
not meet the discharge requirement of 38 U.S.C.A. 
§ 3011(a)(3)(B) for entitlement to Chapter 30 education 
benefits.  It was noted that granting entitlement to such 
benefits based upon an administrative finding that the 
individual was discharged "under conditions other than 
dishonorable" would clearly be inconsistent with the 
provisions of 38 U.S.C.A. § 3011(a)(3), expressing the 
categorical intent of Congress that such entitlement requires 
"honorable" service.  VAOPGCPREC 10-92 (Apr. 1, 1992).  The 
Board is bound by the precedent opinions of the General 
Counsel.  38 C.F.R. § 20.101(a) (2004).  

In this case, service records show the appellant had two 
months and 12 days of net active service and that she 
received an uncharacterized (entry level separation) 
discharge.  Although the appellant claims education benefits 
are warranted because she had a nonservice-connected medical 
condition which preexisted service, the Board finds her 
character of service is a bar to eligibility for Chapter 30 
benefits.  Her "Entry level" uncharacterized administrative 
separation under VA regulations is considered as a discharge 
"under conditions other than dishonorable."  See 38 C.F.R. 
§ 3.12.  

As noted above, VA's General Counsel has held that 
entitlement to Chapter 30 benefits requires no less than an 
"honorable" discharge.  See VAOPGCPREC 10-92.  Thus, the 
threshold criteria for establishing basic eligibility for 
entitlement to Chapter 30 benefits are not met.  The Court 
has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Eligibility for Chapter 30 education benefits is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


